DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 6-29-2022

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li CN204733373U in view of Seo 2013/0094685

Regarding claim 1, Li discloses a micro speaker includes a front cover and a back cover (Fig 8 a front cover 10b and a back cover/rear cover 30b) and a vibration system and a magnetic circuit system are accommodated in a space jointly enclosed by the front and the back cover, see para [4, 10]) and 
wherein the speaker further comprises a plurality of injection molding inserts (Fig 8, a plurality of injection molding inserts/hot melt columns 36, see para [35, 46]) disposed along a vibration direction of the diaphragm (Fig 8, para [4, 10] discloses the micro-speaker includes vibrating system, magnetic circuit system are accommodated in the spaced jointly encloses by two shells/cases 10b/30b); and
the injection molding inserts (Fig 8, hot melt columns 36) comprises a first end (Fig 8 shows a first end of hot melt column 36 molding inserting through hot melt hole 22 and molding to front casing 10b) and  a second end (Fig 8 shows a second end of hot melt column 36 is molding through casing 30b) which are oppositely disposed;
the first end is joined with a surface of the front sound cavity cover (Fig 8 shows the first end of hot melt columns 36 molding inserting through hot melt hole 22 and molding to front casing 10b) close to the diaphragm (Fig 8, para [4, 10] discloses micro-speaker includes vibrating system, magnetic circuit system), and
 the second end (Fig 8 shows a second end of hot melt columns 36 is molding through casing 30b) is joined with a surface of the rear sound cavity cover close to the diaphragm (Fig 8, para [4, 10] discloses micro-speaker includes vibrating system, magnetic circuit system are accommodated in the spaced jointly encloses by two shells/cases 10b/30b);
wherein the injection molding insert (Fig 8 the injection molding insert/hot melt column 36) further comprises a support plate (Fig 8 a support plate 20b), the support plate (Fig 8, the support plate 20b) comprises a diaphragm connection surface (Fig 8, para [4, 10] discloses micro-speaker includes vibrating system, and vibrating system/ diaphragm) arranged between the first end and the second end, and
 the diaphragm is connected and fixed on the diaphragm connection surface (Fig 8, para [4, 10] discloses micro-speaker includes vibrating system/diaphragm, magnetic circuit system are accommodated in the spaced jointly encloses by two shells/cases 10b/30b);
Li discloses the vibrating system (Fig 8, para [4, 10] micro-speaker includes vibrating system, magnetic circuit system are accommodated in the space jointly enclosed by two shells/cases 10b/30b).
Li does not specifically show the magnet circuit system, the voice coil and the vibrating plate.
Seo discloses a speaker (Figs 1-5 micro speaker 10, Abstract, para [27-28]), comprising a vibration system (Fig 2, vibration system includes a yoke 12, a magnet 13, a plate 14, a vibrating plate 15, voice coil 16, para [28]) and a magnetic circuit system (Fig 2, magnets 13) matched with the vibration system (Fig 2 shows);
the vibration system comprises a diaphragm (Fig 2, diaphragm/vibrating plate 15, para [28]) and a voice coil (Fig 2, voice coil 16 para [28]) coupled to the diaphragm (Fig 2 shows voice coil 16 coupled to the diaphragm/vibrating plate 15); 
further comprising a front sound cavity cover (Fig 2, a front sound cavity/an upper cover 17, para [28]) and a rear sounds cavity cover (Fig 2 a rear sound cavity cover/a lower case 11, para [28-29]),
wherein a space between a front side of the diaphragm and a front sound cavity cover forms a front sound cavity (Fig 2 shows a space between diaphragm/vibrating plate 15 and the front sound cavity cover 17 form a front sound cavity), and 
a space between a back side of the diaphragm and a rear sound cavity cover forms a rear sound cavity (Fig 2 shows a space between diaphragm/vibrating plate 15 and the plate 14, the rear sound cavity cover/lower case 11 forms a rear sound cavity/lower case 11). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the vibration system disclosed by Li with  the magnet circuit system, the voice coil and the vibrating plate as taught by Seo for the purpose of implementing a well-known forms of the vibration system, and more particular to a micro speaker module capable of reducing the thickness of an enclosure that supports a micro speaker, see Seo’s para [3, 12].
Regarding claim 2, Li as modified by Seo discloses the speaker according to claim 1, further comprising a housing (Fig 3 a housing/frame 30, para [28] accommodating the vibration system) and the magnetic circuit system (Fig 2 magnet 13, para [28]), and a front cover (Fig 2 an upper cover 17, para [28]) assembled with the housing; 
 the front sound cavity cover is a front cover of the speaker (Fig 2 the front sound cavity cover/the upper cover 17, para [28]); 
a bottom surface of the housing has an opening (Fig 3 shows a bottom surface of the housing/frame 30 has an opening), and 
the magnetic circuit system (Fig 2 magnet 13, plate 14, para [28]) comprises a magnetic conductive yoke (Fig 2 yoke member 12, para [28]) which is assembled at the opening of the bottom surface of the housing as the rear sound cavity cover (Fig 2 rear sound cavity cover/lower case 11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the vibration system teach by Li with the element taught by Seo for the purpose of implementing a well-known forms of the vibration system.
Regarding claim 3, Li discloses the speaker according to claim 1, wherein the first end of the injection molding insert is a front sound cavity support surface (Fig 8 the first end of hot melt columns 36 molding inserting through hot melt hole 22 configured as a front sound cavity support surface/the front casing 10b), and the second end is a rear sound cavity support surface (Fig 8 the second end of the injection molding inserts/hot melt columns 36 is configured as a rear sound cavity/the rear casing 30b).
Regarding claim 4, Li discloses the speaker according to claim 3, wherein the injection molding insert (Fig 8 the injection molding insert/hot melt columns 36) is a rigid injection molding insert, and the injection molding insert (the hot melt columns 36) comprises an insert body (an insert body/hot melt columns body 36); wherein, the insert body (Fig 8, the hot melt column body 36) comprises a first inlay (Fig 8 a first inlay/a first portion of hot melt column 36 that insert into the support plate 20b passing through front case 10b) and 
a second inlay (Fig 8 a second inlay/a second portion of hot melt column 36 that insert into the rear case 30b); and
 both the front sound cavity support surface (Fig 8 10b) and the rear sound cavity support surface (Fig 30b) are perpendicular to an axis of the insert body (Fig 8 the insert body/the hot melt column body 36).
Regarding claim 5, Li discloses the speaker according to claim 4, wherein the insert body (Fig 8 the insert body/the hot melt column body 36) is an integral structure
the support plate (Fig 8 the support plate 20b) completely encircles an outer circumference of the insert body (the hot melt column body 36) and is connected to an outer side wall of the insert body (Fig 8 shows), 
a surface of the support plate (Fig 8 a surface of the support plate 20b) towards the front sound cavity support surface (the front sound cavity support surface 10b) is the diaphragm (vibrating system/diaphragm, para [4, 10]) connection surface, and the diaphragm connection surface is parallel to the front sound cavity support surface (Fig 8 shows vibrating system/diaphragm connection surface is parallel to the front sound cavity 10b).
Regarding claim 6, Li discloses the speaker according to claim 4, wherein the insert body is a split structure (Fig 8 the insert body/hot melt column body 36 is split structure);
one end of the first inlay is connected with the support plate (Fig 8 one end of the first inlay/a first end portion of hot melt column 36 connected with the support plate 20b), and 
the other end of the first inlay (Fig 8  the other end of the first inlay/the other end portion of hot melt column 36 that insert into the support plate 20b passing through front case 10b) and 
one end of the second inlay is connected with the support plate (Fig 8 one end the second inlay/a second end portion of hot melt column 36 connected with the support plate 20b), and 
the other end of the second inlay is the front sound cavity support surface (Fig 8 the other end of the second inlay/the second end portion of hot melt column 36 is the front sound cavity support surface 10b).
Regarding claim 8, Li discloses the speaker according to claim 1, wherein the housing is obtained by pre-embedding the injection molding insert and then through injection molding (Para [10, 15] discloses the casing is formed combining at least two casings, and the casing are integrally formed by a two colors injection molding process, combined with hot melt process).
Regarding claim 9 , Li discloses the speaker according to claim 1, wherein the housing is of a rectangular structure (Fig 8, para [40] discloses a miniature speaker has a rectangular structure having four corners);
and there are four injection molding inserts (Fig 8 shows four hot melt columns 36, para [35]) which are arranged at four corners of the housing (Fig 8 shows each hot melt columns 36 arranged at four corners of the housing), respectively 
Regarding claim 10, Li discloses s speaker module, comprising: a module shell (Fig 8 a module shell/front case 10b, rear case 30b, para [40]) and the speaker (Fig 8, para [4, 10] discloses the micro-speaker includes vibrating system, magnetic circuit system are accommodated in the spaced jointly encloses by two shells/cases 10b/30b) according to claim 1;
wherein the speaker is arranged in the module shell (Fig 8, para [4, 10] discloses the micro-speaker includes vibrating system, magnetic circuit system are accommodated in the spaced jointly encloses by two shells/cases 10b/30b), 
the module shell (Fig 8 cases 10b/30b) has a sound outlet (Fig 8 shows a sound outlet near element 32 in case 30b), and the speaker is adapted to transmit sound from the outlet (Fig 8 shows the sound outlet rear element 32 in case 30b).

Allowable Subject Matter
6.	Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 7 and 11 are objected because the prior art fails to teach “ wherein a rough structure is provided on the insert body; the rough structure is located on the first inlay and/or the second inlay; wherein the rough structure comprises a spiral structure. a continuous convex- concave structure and an irregular pattern.”

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653